Citation Nr: 0200426	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  01-05 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether a deemed valid marriage existed between the claimant 
and the veteran for the purposes of receiving Department of 
Veterans Affairs (VA) death benefits.


REPRESENTATION

Claimant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.  The veteran died in July 2000, and the 
claimant is seeking recognition as his surviving spouse for 
VA purposes.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 administrative 
decision of the San Juan, Puerto Rico Regional Office (RO), 
which denied that a deemed valid marriage existed between the 
claimant and the veteran for VA purposes and the claimant was 
not entitled to recognition as the surviving spouse of the 
veteran.  


FINDINGS OF FACT

1.  The veteran and the claimant lived together from November 
1974 until the veteran's death in July 2000 and one child was 
born to them during this time.  

2.  Common-law marriage is not recognized under Puerto Rico 
law, and the appellant knew that the lack of a legal marital 
ceremony was a legal impediment to her marriage to the 
veteran.


CONCLUSION OF LAW

The requirements for a deemed valid marriage between the 
claimant and the veteran for VA purposes are not met.  38 
U.S.C.A. §§ 101, 103, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  At various times throughout the pendency of 
this appeal, the appellant was notified of the evidence 
necessary to establish her status as the surviving spouse of 
the veteran.  This notification was contained within the 
administrative decision dated in December 2000 and the 
statement of the case dated in June 2001.  The Board 
concludes that the discussions in the administrative decision 
and the statement of the case adequately informed the 
claimant of the evidence needed to substantiate her claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  Upon 
review of the claims folder, it appears that records and 
documents relevant to the issue in controversy have been 
obtained. 

Accordingly, the Board finds that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

The claimant contends that she should be recognized as the 
veteran's surviving spouse as she lived with him continuously 
from November 1974 until the date of his death, that they had 
a child together in 1976, and that they held themselves out 
as husband and wife until his death.  Thus, it appears that 
the claimant is seeking entitlement to the benefits based a 
"deemed valid" marriage under 38 U.S.C.A. § 103(a) and 38 
C.F.R. § 3.52.  See Sandoval v. Brown, 7 Vet. App. 7 (1994) 
and Colon v. Brown, 9 Vet. App. 104 (1996).  

In support of her claim, the claimant submitted a statement 
that the veteran and the claimant lived together as husband 
and wife from November 1974 until the date of his death and 
that they had a child together.  A birth certificate for the 
child shows both the veteran and the claimant as parents.  
Additional evidence of record shows that at the time the 
veteran filed his claim for pension in January 1993, he 
reported that he had been married and divorced twice and that 
his current marital status was "divorced."

In a November 2000 VA Deemed Valid Development Questionnaire, 
the claimant stated that she and the claimant were aware that 
a legal ceremony was necessary to be legally married, but 
also that Puerto Rico courts had validated consent or 
consensual marriages, provided there was no other legal 
impediment.  Furthermore, she stated that at no time prior to 
the veteran's death was she aware of any other legal 
impediment to their marriage.

The claimant submitted several statements from friends and 
neighbors, stating that the veteran had been ceremonially 
married and divorced twice, the last time in 1974, and that 
claimant and the veteran resided together and held themselves 
out as husband and wife from 1974 until the veteran's death 
in July 2000, and were thought of in the community as husband 
and wife.  

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death.  38 
U.S.C.A. § 101(3).  "Marriage" means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage or the law of the place where the parties 
resided when the rights to benefits accrued.  38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).  "Surviving spouse" means a 
person of the opposite sex who is a widow or widower provided 
the marriage meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50(c) (2001).

The validity of a marriage is determined based upon the law 
of the jurisdiction where the parties resided at the time of 
the marriage or when the rights to benefits accrued.  38 
C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993).  
A valid marriage may be established by various types of 
documentary evidence together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. § 
3.205(a).  In jurisdictions where marriages other than by 
ceremony are recognized, the marriage may be established by 
the affidavits or certified statements of one or both of the 
parties to the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places and 
dates of residences, and whether children were born as a 
result of the relationship.  38 C.F.R. § 3.205(a)(6).  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know, as the result 
of personal observation, the reputed relationship which 
existed between the parties to the alleged marriage including 
the periods of cohabitation, places of residences, whether 
the parties held themselves out as husband and wife, and 
whether they were generally accepted as such in the 
communities in which they lived.  Id.

Where a surviving spouse has submitted proof of a marriage in 
accordance with the aforementioned and also meets the 
requirements of 38 C.F.R. § 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage will be accepted, in the absence of information 
to the contrary, as proof of the marriage.  38 C.F.R. § 
3.205(c).

Under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52, where an 
attempted marriage of a claimant to the veteran was invalid 
by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (1) the marriage occurred 1 
year or more before the veteran died (or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage); (2) the claimant 
entered into the marriage without knowledge of the 
impediment; (3) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the above 
requirements must be met in order to find a deemed valid 
marriage.  See, e.g., Colon v. Brown, 9 Vet. App. at 107 (in 
cases where the veteran was still legally married to another 
person, if the claimant was unaware of the legal impediment, 
then an otherwise invalid common law marriage may be deemed 
valid).  Moreover, the Board notes that in VAOPGCPREC 58-91 
(1991), the VA General Counsel held that, for the purposes of 
38 C.F.R. § 103(a), the requirement of a marriage ceremony by 
a jurisdiction that does not recognize common-law marriage 
constitutes a legal impediment to that marriage.  See 
VAOPGCPREC 58-91 (1991). 

In the instant case, the place of residence of the claimant 
and the veteran, Puerto Rico, does not recognize common-law 
marriage.  The claimant reported that at the time she and the 
veteran began their relationship, they were aware that in 
Puerto Rico a legal ceremonial marriage was required by law.  
In explanation, she added that courts had validated 
consensual relationships (though she does not claim that all 
such relationships or that her relationship was validated) 
where the only legal impediment was the lack of a legal 
ceremony.  She indicated that other than the legal ceremony, 
there was no other legal impediment to their marriage.  In 
essence the appellant concedes that her marriage was invalid 
and the she knew of the legal impediment, but that somehow a 
court could validate her marriage, though this had not been 
done.  It is noteworthy that the veteran had been married 
twice before and though he lived with the claimant in 1993, 
he applied for pension listing his marital status as 
"divorced."  From the overall record, the Board finds that 
the claimant was not legally married to the veteran and that 
she knew that there was a legal impediment to the marriage 
between herself and the veteran.

Accordingly, the Board concludes that the claimant's 
relationship to the veteran did not constitute a "deemed 
valid" marriage.  A clear preponderance of the evidence shows 
that they entered into cohabitation in November 1974 and 
continuously lived together for several years prior to the 
veteran's death with the knowledge that their marriage was 
not valid.  Her statements, even after considering the 
corroborating statements of close friends, neighbors, and 
relatives, persuade the Board that the claimant knew that 
there was a legal impediment to their marriage.  

For these reasons, the Board concludes that a "deemed valid" 
marriage as required under the provisions of 38 C.F.R. § 3.52 
has not been established by the evidence of record, and the 
claimant has not established status as a surviving spouse for 
VA purposes, for the benefits sought on appeal.  





ORDER

As a deemed valid marriage between the veteran and the 
claimant has not been established, the appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

